                 Case 2:21-cv-00123-BJR Document 23 Filed 02/09/21 Page 1 of 2




 1                                               THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9   WSOU INVESTMENTS LLC, dba                     No. 2:21-cv-00123-RSM
     BRAZOS LICENSING AND
10   DEVELOPMENT                                   NOTICE OF APPEARANCE OF
                                                   RAMSEY M. AL-SALAM
11                        Plaintiff,
12          v.
13   F5 NETWORKS, INC.,
14                        Defendant.
15
            PLEASE TAKE NOTICE that Ramsey M. Al-Salam, attorney at the law firm of Perkins
16
     Coie LLP, 1201 Third Avenue, Suite 4900, Seattle, WA 98101, email address
17
     RAlSalam@perkinscoie.com, telephone (206) 359-8000, appears in this matter on behalf of
18
     Defendant F5 Networks, Inc. as counsel.
19

20          Dated: February 9, 2021.
                                                    PERKINS COIE LLP
21

22                                                  By: /s/ Ramsey M. Al-Salam
                                                    Ramsey M. Al-Salam, WSBA No. 18822
23                                                  1201 Third Avenue, Suite 4900
                                                    Seattle, WA 98101-3099
24                                                  Tel: 206.359.8000/Fax: 206.359.9000
                                                    Email: RAlSalam@perkinscoie.com
25                                                  Attorneys for Defendant
26
     NOTICE OF APPEARANCE OF
     RAMSEY M. AL-SALAM – 1                                              Perkins Coie LLP
                                                                    1201 Third Avenue, Suite 4900
     (No. 2:21-cv-00123-RSM)
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
                                                                         Fax: 206.359.9000
              Case 2:21-cv-00123-BJR Document 23 Filed 02/09/21 Page 2 of 2




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on February 9, 2021, I caused copies of the foregoing document to be

 3   served via CM/ECF to the counsel of record in this matter.

 4
                                                         /s/ Ramsey M. Al-Salam
 5                                                       Ramsey M. Al-Salam
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF APPEARANCE OF                                                 Perkins Coie LLP
     RAMSEY M. AL-SALAM – 2                                            1201 Third Avenue, Suite 4900
     (No. 2:21-cv-00123-RSM)                                             Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
                                                                            Fax: 206.359.9000
